DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 6, 8-18 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: Referring to Claim 1, the prior art of record does not disclose nor suggest it be an obvious modification wherein determining a Doppler shift from the radio channel estimates; determining speed, Vr, of the radio communications device; determining a radial velocity based on the Doppler shift, the radial velocity defining a Doppler speed, Va; estimating at least one of the angle of arrival and departure of the radio waves based on the Doppler shift, wherein multiple Doppler shifts are determined from the radio channel estimates, the multiple Doppler shifts defining a Doppler spread of the radio channel estimates; and selecting a beam direction for a signal to be transmitted between the radio communications device and the another radio communications device over the radio channel according to the estimated at least one of the angle of arrival and departure; Referring to Claim 17, the prior art of record does not disclose nor suggest it be an obvious modification wherein determine a Doppler shift from the radio channel estimates; determine speed, Vr, of the radio communications device; determine a radial velocity based on the Doppler shift, the radial velocity defining a Doppler speed, Va; estimate at least one of the angle of arrival and departure of the radio waves based on the Doppler shift, wherein multiple Doppler shifts are determined from the radio channel estimates, the multiple Doppler shifts defining a Doppler spread of the radio channel estimates; and select a beam direction for a signal to be transmitted between the radio communications device and the another radio communications device over the radio channel according to the estimated at least one of the angle of arrival and departure; Referring to Claim 18, the prior art of record does not disclose nor suggest it be an obvious modification wherein determine a Doppler shift from the radio channel estimates; determine speed, Vr, of the radio communications device; determine a radial velocity based on the Doppler shift, the radial velocity defining a Doppler speed, Va; estimate at least one of the angle of arrival and departure of the radio waves based on the Doppler shift, wherein multiple Doppler shifts are determined from the radio channel estimates, the multiple Doppler shifts defining a Doppler spread of the radio channel estimates; and select a beam direction for a signal to be transmitted between the radio communications device and the another radio communications device over the radio channel according to the estimated at least one of the angle of arrival and departure.
Claims 2, 3, 6, 8-16 and 22 are dependent on Claim 1 and are allowed for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338. The examiner can normally be reached Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WHITNEY MOORE/Primary Examiner, Art Unit 3646